DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sailhamer et al. (US-20180347656 hereinafter Sailhamer) in view of Eggers et al. (KR-20120051011 hereinafter Eggers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailhamer et al. (US-20180347656 hereinafter Sailhamer) in view of Eggers et al. (KR-20120051011 hereinafter Eggers).

Regarding claim 1, Sailhamer in view of Eggers teach A flexible radar support for absorbing vibration deviation (0045 “structural framework has mounting surfaces that provide vibration and shock isolation between the mounting surfaces of a . . . RADAR”), characterized in that, it comprises 
a support base (fig 1 [1100]) and 
a support top cover that are engaged with each other in an interlocking manner (0027 “ The beams are also coupled to support structures (not shown) attached to the underside of the cover 325” [The other components are connected together and thus interlocked.]), a 
housing space for arranging a radar being formed between the support base and the support top cover (0014 “vibration isolation device integrated into a structural seal” [corresponds to a housing space see fig. 4]), the 
support base comprising (0025 “ base structure 110”): a centrally arranged base center, and a base edge circumferentially arranged around the base center (fig. 2 [elements] 210 220; ), the 
base edge and the base center being connected through four flexible structures that form U-shaped cantilever beams protruding towards the support top cover (fig. 11 “1130”; 0038 “beams 1130”), 
Sailhamer does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Eggers teaches a vibrational damping system for a sensor system mounted on a vehicle wherein the U-shaped cantilever beams protrude perpendicular to a main plane of the support base along a longitudinal direction ([see annotated fig 18 below]).

    PNG
    media_image1.png
    596
    1265
    media_image1.png
    Greyscale


Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the vibrational damping sensor housing system and method of Eggers with the vibration isoloation and motion accommodation system and method of Sailhamer. One would have been motivated to do so in order to advantageously absorb shocking around a sensor device and reliably mount the device on a vehicle (Eggers p.6, p.10).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eggers merely teaches that it is well-known to incorporate the particular cantilever structure.  Since both the prior combination and Eggers disclose similar shock absorbing, sensor mounting structures for vehicles, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 2, Sailhamer in view of Eggers teach The flexible radar support according to claim 1, and further teaches wherein the four U-shaped cantilever beams are symmetrically arranged in four directions of up, down, left, and right directions, respectively (fig. 11 “1130”).

Regarding claim 3, Sailhamer in view of Eggers teach The flexible radar support according to claim 1, and further teaches wherein four corner regions between the base edge and the base center are hollowed out and disconnected (fig. 2 “210” “220” [demonstrate four corner regions with a hollow and disconnected base]).
Regarding claim 4, Sailhamer in view of Eggers teach The flexible radar support according to claim 3, and further teaches wherein first protruding tabs, extending towards the base edge and keeping spaced from the base edge, are arranged in the four corner regions of the base center, the first protruding tabs being provided with screw holes (Sailhamer fig. 1; [Four circular tabs positioned at equal distance to each other on base structure 110 with holes for screws.]).

Regarding claim 5, Sailhamer in view of Eggers teach The flexible radar support according to claim 4, and further teaches wherein second protruding tabs for cooperating with the first protruding tabs are arranged in four corner regions of the support top cover, the second protruding tabs being provided with screw holes (Sailhamer fig. 1; [Four circular tabs positioned at equal distance to each other on base structure 110 with holes for screws.]).



Regarding claim 7, Sailhamer in view of Eggers teach The flexible radar support according to claim 1, and further teaches wherein the wall thickness of a side wall of the U-shaped cantilever beams is (Sailhamer fig. 4 “1130”). 
Sailhamer in view of Eggers fails to explicitly teach the wall thickness is 2.0 mm to 3.0 mm.  
However, because the wall thickness is inherently in the magnitude of millimeter measurements, the selection of 2.0 mm to 3.0 mm range for the wall thickness would have been obvious to try. The slender beams of Sailhamer are noted and millimeter range of such beams are reasonably finite and thus one of ordinary skill in the art could have easily implemented such configurations for the advantage of ensuring the vibrational isolator of Sailhamer will insulate an object sensitive to vibrations or shock (See MPEP 2143).).

Regarding claim 8, Sailhamer in view of Eggers teach The flexible radar support according to claim 1, and further teaches wherein the wall thickness of a bent portion of the U-shaped cantilever beams is (Sailhamer fig. 4 “1130”). 
Sailhamer in view of Eggers does not explicitly teach bent portion of the U-shaped cantilever beams is 1.0 mm to 2.0 mm.
However, because the wall thickness is inherently in the magnitude of millimeter measurements, the selection of 1.0 mm to 2.0 mm range for the wall thickness would have been obvious to try. The slender beams of Sailhamer are noted and millimeter range of such beams are reasonably finite and thus one of ordinary skill in the art could have easily implemented such configurations for the advantage of ensuring the vibrational isolator of Sailhamer will insulate an object sensitive to vibrations or shock (See MPEP 2143).).


Regarding claim 9, Sailhamer in view of Eggers teach The flexible radar support according to claim 1, and further teaches wherein the radius of a round angle of a bent portion of the U-shaped cantilever beams is (Sailhamer fig. 4 “1130”).
Sailhamer in view of Eggers does not explicitly teach radius of a round angle of a bent portion of the U-shaped cantilever beams is 3.5 mm to 4.5 mm.
However, because the round angle radius of the beam is inherently in the magnitude of millimeter measurements, the selection of 3.5 mm to 4.5 mm for a round angle radius of the beam would have been obvious to try. The slender beams of Sailhamer are noted and millimeter range of such beams are reasonably finite and thus one of ordinary skill in the art could have easily implemented such configurations for the advantage of ensuring the vibrational isolator of Sailhamer will insulate an object sensitive to vibrations or shock (See MPEP 2143).).

Regarding claim 10, Sailhamer in view of Eggers teach The flexible radar support according to claim 1, and further teaches wherein the angle formed by two side walls of the U-shaped cantilever beams 
Sailhamer in view of Eggers does not explicitly teach angle formed by two side walls of the U-shaped cantilever beams is 40° to 50°.
However, because the angle formed by a U-shaped beam is inherently in the magnitude of degrees less than 90°, the selection of 40° to 50° for an angle formed by a U-shape beam would have been obvious to try. The slender beams of Sailhamer are noted and potential degree angles of the beams are reasonably finite with respect to a U-shape and thus one of ordinary skill in the art could have easily implemented such configurations for the advantage of ensuring the vibrational isolator of Sailhamer will insulate an object sensitive to vibrations or shock (See MPEP 2143).).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailhamer et al. (US-20180347656 hereinafter Sailhamer) in view of Eggers et al. (KR-20120051011 hereinafter Eggers) and in view of Foss et al. (US-20140104049 hereinafter Foss).

Regarding claim 6, Sailhamer in view of Eggers teach The flexible radar support according to claim 5, and further teaches wherein the support base and the support top cover are 
Sailhamer in view of Eggers does not explicitly teach fastened to each other by self-tapping screws. However, in a related field of endeavor, Foss teaches fastened to each other by self-tapping screws (0035 “A means for attaching the assembly to a vehicle structure is provided. This means preferably consists of using high strength, double side, adhesive tape. Self tapping screws can also be used when required.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tab holes of Sailhamer and the vibrational damping sensor housing system and method of Eggers with the fast tapping screw insertion of Foss for the advantage of fastening onto a vehicle system (0035).
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Singh (US-20190198986) discloses “A radar support structure includes a vehicle body structure, an emblem, a radar attachment assembly and a radar unit. The vehicle body structure has a front end, with the emblem being attached to the front end of the vehicle body structure. The radar attachment assembly has an attachment portion, a mounting portion and an energy absorbing portion. The energy absorbing portion is disposed between the attachment portion and the mounting portion. The attachment portion is fixedly attached to the front end of the vehicle body structure. The radar unit is installed to the mounting portion such that the radar unit is spaced apart from and aligned with the emblem. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                        

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648